DETAILED ACTION
Prosecution on the merits of this application is reopened on claims 1-21 considered unpatentable for the reasons indicated below.

Applicant is advised that the Notice of Allowance mailed 05/25/21 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Objections
Claim 13 is objected to because of the following informalities.  
Claim 14 line 3 recites “the third multiplier circuit”.  This limitation lacks antecedent basis. Antecedent basis is present for “the third multiplier signal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claim 1, 10, and 13 under the Alice framework Step 1, the claim recites a machine. 
Under the Alice framework Step 2A prong 1, claim 1, 10, and 13 recite an abstract idea in the grouping of Mathematical Concepts.  The claims recite multiplication, adding and subtracting. The claim multiplies portions of an input, adds portions of the multiplication, subtracts an addition from a multiplication, and where addition includes performing addition by shifting.  See e.g., specification [0025] which describes the multiplication, addition and subtraction of portions and wherein shifting (multiplication by power of 2) is performed to reconstitute the result from the portions.  
Under the Alice framework Step 2A prong 2 analysis, claim 1 recites the following additional elements: a first multiplier circuit, a second multiplier circuit, a first adder circuit, a second adder circuit, a third multiplier circuit, a third adder circuit, a subtraction circuit, and one or more adder circuits operating on a digital input signal, signals.  Claim 10 further recites a fourth adder, and a fifth adder.  Claim 13 further recites the subtraction circuit comprises an adder having and inverting input and a non-inverting input.  However, these elements are recited at a light-level of generality, For instance the claims fail to include limitations that detail the structure of the claimed circuit component(s), or how they function beyond merely restating the math to perform the recited operations.  Accordingly, the elements discussed above fail to provide a 
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The innovative concept is in the mathematical process of breaking a multiplication and addition operation into smaller portions, high and low to perform the math such that smaller bit width multipliers can be used.  This innovative concept drives the selection of generic arithmetic circuits in a manner such that the combination of generic circuits flows as a natural consequence of the math.   Furthermore, use of these generic circuits to perform mathematical operations are considered to be well understood, routine, and conventional activities.  For example, see D. Patterson and J. Hennessy, Computer Organization and Design, the Hardware/Software Interface, 3rd edition, Elsevier, 2007, ch 1 p. 15-16, (hereinafter “Hennessy”), which describes essential architectures of computers and their organization.  Hennessy discloses receiving an input signal (Fig 1.5).  Hennessy further discloses various pipelines for performing multiplication, addition, and subtraction including inverting, and also including shifting of bits (chapter 

Claims 2-9, and 11-12 are rejected for at least the reasons provided with respect to claim 1.  
Furthermore, under the step 2A prong 2 analysis, claims 2-3 merely further mathematically limit elements of the mathematical calculation recited in claim 1 by further limiting portions of the input.  For these reasons claims 2-3 are not integrated into a practical application.  Claims 2-3 recite no further additional elements that would require analysis under steps 2A prong 2 or step 2B.
Under the step 2A prong 2 analysis, claims 4-9 recite the additional element of an “interface” to generate the left shift recited in claim 1.  As in claim 1, this element is are recited at a light-level of generality that it merely restates the math to perform the recited left shift.  Accordingly, the full reasoning of claim 1 applies equally to claims 4-6.  The elements discussed above fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computing circuits.  At most, the above recited additional elements comprise insignificant extra solution activities.  For these reasons, claims 4-9 do not integrate into a practical application.  Moreover, under the Alice Framework Step 2B analysis, claims 4-9, considered individually and as an ordered combination do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  Furthermore, use of these generic circuits to perform mathematical operations are 
Under the step 2A prong 2 analysis, claims 11-12 recite the additional elements half adder, and full adder to execute addition operations.  Performing addition via half adder, full adder merely comprises and insignificant extra solution activity.  For these reasons claims 11-12 are not integrated into a practical application.  Under the Step 2B analysis use of half, full adders to perform addition comprises well understood, routine and conventional activity. See e.g., Ercegovac et al., Digital Arithmetic, Elsevier Science & Technology, 2003, ch 2 section 2.2 which discloses use of full adders and half adders to perform addition. For these reasons claims 11-12 do not amount to significantly more than the abstract idea.

Claims 14-19 are directed to a method that would be practiced by the apparatus of claims 1-3, 6, and 9-10 respectively.  All steps performed by the method of claims 1-3, 6, and 9-10 are executed by the apparatus of claims 14-19 respectively.  The claim 14-19 analysis applies equally to claims 1-3, 6, and 9-10 respectively.

Claim 20 is directed to an apparatus that executes by a means that would be performed by the apparatus of claim 1.  All means of claim 20 are executable by the apparatus of claim 1.  The claim 1 analysis applies equally to claim 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


             /EMILY E LAROCQUE/             Primary Examiner, Art Unit 2182